            Case 1:14-cv-04958-ER Document 38 Filed 12/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA ex rel.
MARY BIXLER WOOD, et al.,

                                Plaintiffs,
                                                              14 CIV. 4958 (ER)
                     v.

AVALIGN TECHNOLOGIES, INC., et al.,

                                Defendants.


DECLARATION OF JULIE E. COHEN IN SUPPORT OF DEFENDANT CAREFUSION
  CORPORATION’S OPPOSITION TO RELATOR’S MOTION FOR ATTORNEY'S
                         FEES AND EXPENSES

       JULIE E. COHEN, an attorney duly admitted to practice before this Court, declares under

penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:

       1.      I am a partner in the law firm of Skadden, Arps, Slate, Meagher & Flom LLP in its

New York office. I am counsel for CareFusion Corporation (“CareFusion”) in the above-captioned

matter and make this Declaration in Support of CareFusion's opposition to Relator's motion for

attorney's fees and expenses.

       2.      Attached hereto as Exhibit A is a true and correct copy of the settlement agreement

entered into between CareFusion, the United States and Relator.

       3.      Attached hereto as Exhibit B are true and correct copies of the Complaint filed by

Harter Secrest & Emery LLP against the Town of Amherst, New York and Town of Amherst

Zoning Board of Appeals in the Supreme Court of the State of New York and Exhibit A thereto.
            Case 1:14-cv-04958-ER Document 38 Filed 12/20/19 Page 2 of 2



       4.      Attached hereto as Exhibit C is the computation prepared by CareFusion counsel

of a reasonable common fee award and a reasonable CareFusion-specific fee award, applying the

reductions identified in CareFusion's opposition to the fee petition.



       I declare under penalty of perjury that the foregoing is true and correct.

Executed this 20th day of December 2019.


                                               /s/ Julie E. Cohen
                                                    Julie E. Cohen




                                                 2
